Citation Nr: 0017814	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-16 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a neck injury and 
subsequent development of Brown-Sequard syndrome.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a neck injury and subsequent development of Brown-Sequard 
syndrome.


FINDINGS OF FACT

1.  The veteran has submitted his own statement that he 
injured his neck in service in the same fall in which he 
sustained an injury to his left wrist.

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
residual disability, to include Brown-Sequard syndrome, of a 
neck injury in service.

3.  No medical evidence has been presented or secured to 
render plausible a claim that Brown-Sequard syndrome is the 
result of or is connected to a disease or injury incurred in 
service including an injury to the neck in service.


CONCLUSION OF LAW

The claim for service connection for a neck injury and 
subsequent development of Brown-Sequard syndrome is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim for service connection is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).

The type of evidence required to make a claim well grounded 
depends upon the issues presented by the claim.  If a claim 
involves issues of medical causation or diagnosis, competent 
medical evidence is required to state a plausible claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  A claimant cannot meet the initial 
burden under 38 U.S.C.A. § 5107(a) simply by relying on his 
own opinion as to medical causation; lay persons are not 
competent to offer medical opinions.  Grottveit, 5 Vet. 
App. at 93 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Generally, only evidence that is or may be favorable to the 
claim should be considered in deciding whether a claim is 
well grounded.  See Clyburn v. West, 12 Vet. App. 296, 302 
(1999), citing Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered" in determining whether a claim is 
well grounded), overruled on other grounds by Kessel v. West, 
13 Vet. App. 9, 19 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded, i.e., 
plausible, claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
13 Vet. App. 205 (1999) (per curiam).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.

Evidence in this case shows that the veteran reported for a 
VA Joints examination in February 1999 in connection with a 
pending claim for an increased rating for a service-connected 
left wrist disability.  On the examination report, the 
examiner recorded history provided by the veteran of his 
having fallen in service from a plane while working on the 
cockpit, striking his neck against the wing and fracturing 
his wrist when he landed.  The veteran reported that he 
subsequently developed Brown-Sequard syndrome after his 
discharge from service.  Over the years, he had a gradual 
deterioration in his neurological condition.  The VA doctor 
examined the veteran's wrist in connection with his pending 
claim, but no examination of the neck was conducted and no 
diagnosis pertaining to the neck was rendered.  The examiner 
noted that the veteran was quite persistent about pursuing a 
claim for an injury to his neck, and the examiner referred 
him to a veterans' service officer for assistance in filing a 
claim.

In a February 1999 rating decision, the RO, noting the 
comments of the examiner in the February 1999 examination 
report, adjudicated and denied a claim for service connection 
for a neck injury and subsequent development of Brown-Sequard 
syndrome.  The veteran appealed the rating decision to the 
Board.  In his VA Form 9 substantive appeal, he reported that 
in December 1944 he fell off the wing of a P-28 aircraft.  He 
stated in pertinent part,

As I fell I hit my neck on the trailing 
edge of the wing and I fell approximately 
four feet to the ground.  The blow to the 
neck knocked me unconsci[ou]s for a 
couple of minutes.  When I regained 
consci[ou]sness I was in pain.  The pain 
was in my left wrist which was dislocated 
and broken.  I was transported to the 
hospital for treatment.  Because of the 
severity of my wrist condition all 
treatment that night was for my wrist.  
None of the medical staff that was 
attending to me . . . gave any thought at 
that time to other body parts that might 
have been affected by the fall.  I was 
hospitalized for two months and was never 
examined for any other injuries. . . .

Within five years of my discharge I was 
diagnosed with Brown-Sequard syndrome.  
Brown-Sequard syndrome is a "traumatic 
neurologic disorder resulting from 
compression of one side of the spinal 
cord, above the tenth thoracic vertebrae, 
characterized by spastic paralysis on the 
injured side of the body, loss of 
postural sense, and loss of the senses of 
pain and heat on the other side of the 
body."

The veteran concluded that since he had had no other 
accidents while in or following discharge "that could have 
caused an injury to my vertebrae which led to the 
manifestation of Brown-Sequard syndrome, it is reasonable to 
conclude that the accident in the military more likely than 
not was the cause of my disability."

In this case, the veteran has submitted his own statement 
that he injured his neck in service in the same fall in which 
he sustained an injury to his left wrist.  His own statement 
is competent evidence that an injury to the neck occurred in 
service for the purpose of satisfying that element of a well 
grounded claim for service connection.

However, no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
residual disability, to include Brown-Sequard syndrome, of a 
neck injury in service.  The February 1999 VA examiner did 
not render a diagnosis of Brown-Sequard syndrome but merely 
recorded the history provided by the veteran of his having 
the disorder.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  Moreover, assuming, without deciding, that 
the veteran does have Brown-Sequard syndrome currently, no 
medical evidence has been presented or secured to render 
plausible a claim that Brown-Sequard syndrome is the result 
of, or is connected to, a disease or injury incurred in 
service including an injury to the neck in service.

The veteran's own lay statement is not competent evidence to 
render plausible either the element of the claim for service 
connection requiring a current diagnosis of the condition for 
which service connection is being claimed or the element 
requiring a link or nexus between the current condition and a 
disease or injury incurred in service.  Accordingly, the 
Board concludes that the claim for service connection for a 
neck injury and subsequent development of Brown Sequard 
syndrome is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for a neck injury and subsequent development of 
Brown Sequard syndrome well grounded.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) in this case.


ORDER

Service connection for a neck injury and subsequent 
development of Brown Sequard syndrome is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

